DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On page 2 line 34, the acronym “PE” is not defined.  
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  
“an optic fibre” should be “an optical fibre” for consistency with its antecedent in claim 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 10 recites the limitation "the assessment of balance is based on variances in the output of the light detector over time". There is no structure in the claims that performs this function. It is unclear how the limitation further limits the structure of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The “assessment of balance” does not appear to further limit a structural limitation in claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spillman (US 20060278240 A1; cited by applicant).

With respect to Claim 1, Spillman discloses
	An apparatus for assessing balance (see paragraph 0075, a monitoring carpet and/or pad that can be utilized to monitor physical activity of patients and see paragraph 0092, integrated monitoring device, Fig. 2 #2000) including:
		a light source (see paragraph 0080, monochromatic light source such as a laser diode which is a type of laser emitting diode (LED) and see paragraph 0092, light source, Fig. 2 #2100);
		a light guide (see paragraph 0080, optical fiber is a type of light guide and see paragraph 0092, optical fiber, Fig 2 #2200);
		a light detector (see paragraph 0080, photodetector and see paragraph 0093, photodetector such as a digital camera, Fig. 2 #2400);
		the light source is arranged to introduce light into the light guide (see 0092, the light from light source is coupled into the optical fiber);
		the light guide is arranged to be stood upon by a subject (see 0094, the optical fiber can be disposed in a carpet or pad which could be stood upon);
the light detector is arranged to detect light emanating from the light guide (see paragraph 0093, the photodetector receives light from the optical fiber and those pixel intensities can be transmitted to be processed) to thereby facilitate an assessment of the balance of the subject standing upon the light guide (intended use; light detector is capable of use as claimed).

With respect to Claim 2, all limitations of claim 1 apply in which Spillman further discloses
	the light source is a light emitting diode (see paragraph 0080, monochromatic light source such as a laser diode which is a type of laser emitting diode (LED) and see paragraph 0092, light source, Fig. 2 #2100).

With respect to Claim 3, all limitations of claim 1 apply in which Spillman further discloses 
the light guide is an optical fibre (see paragraph 0080, optical fiber is a type of light guide and see paragraph 0092, optical fiber, Fig 2 #2200) which is convoluted in a substantially planar arrangement (see Fig. 2 and paragraph 0094, the fibers are in a planar arrangement as they are embedded on a carpet or pad which is a planar object).

With respect to Claim 4, all limitations of claim 3 apply in which Spillman further discloses 
the optical fibre which is convoluted in a grid pattern (see paragraph 0112, the optical fiber can be arranged in two sinusoidal overlapping patterns arranged orthogonal to each other so that the fiber in each pattern crosses the fiber in another pattern at a 90-degree angle).

With respect to Claim 5, all limitations of claim 4 apply in which Spillman further discloses
	the grid pattern is a substantially orthogonal grid pattern (see paragraph 0112, the optical fiber can be arranged in two sinusoidal overlapping patterns arranged orthogonal to each other so that the fiber in each pattern crosses the fiber in another pattern at a 90-degree angle).

With respect to Claim 6, all limitations of claim 3 apply in which Spillman further discloses 
	the optic fibre is embedded in a mat (see 0094, the optical fiber can be disposed in a carpet or pad).

With respect to Claim 7, all limitations of claim 1 apply in which Spillman further discloses
	the light detector is arranged to measure an intensity of light emanating from the light guide (see paragraph 0093, individual pixel intensities received from the optical fiber can be transmitted from the photodetector to a computer for processing and see paragraph 0097, light output from the optical fiber).

With respect to Claim 8, all limitations of claim 1 apply in which Spillman further discloses
	the assessment of balance is based on variances in the output of the light detector over time (see paragraph 0089-0090, the pattern produced by the output of the photodetector can be sampled over time and the changes of the intensities can be analyzed).

With respect to Claim 10, all limitations of claim 1 apply in which Spillman further discloses
	the light source is a light emitting diode (see paragraph 0080, monochromatic light source such as a laser diode which is a type of laser emitting diode (LED) and see paragraph 0092, light source, Fig. 2 #2100);
the light guide is an optical fibre (see paragraph 0080, optical fiber is a type of light guide and see paragraph 0092, optical fiber, Fig 2 #2200) which is convoluted in a substantially planar arrangement (see Fig. 2 and paragraph 0094, the fibers are in a planar arrangement as they are embedded on a carpet or pad which is a planar object);
the optical fibre is convoluted in a substantially orthogonal grid pattern (see paragraph 0112, the optical fiber can be arranged in two sinusoidal overlapping patterns arranged orthogonal to each other so that the fiber in each pattern crosses the fiber in another pattern at a 90-degree angle);
	the optic fibre is embedded in a mat (see 0094, the optical fiber can be disposed in a carpet or pad);
	the light detector is arranged to measure an intensity of light emanating from the light guide (see paragraph 0093, individual pixel intensities received from the optical fiber can be transmitted from the photodetector to a computer for processing and see paragraph 0097, light output from the optical fiber); and 
	the assessment of balance is based on variances in the output of the light detector over time (intended use; light detector is capable of use as claimed; see paragraph 0089-0090, the pattern produced by the output of the photodetector can be sampled over time and the changes of the intensities can be analyzed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spillman in view of Marks (US 20150364059 A1).

With respect to Claim 9, all limitations of claim 1 apply in which Spillman further discloses
	A method (see paragraph 0119-0120) of assessing the balance of a subject including the steps of:
Providing an apparatus according to claim 1 (see paragraph 0075, a monitoring carpet and/or pad that can be utilized to monitor physical activity of patients and see paragraph 0119, the optical fiber is distributed to facilitate sensing of a predetermined type of perturbation);
Directing the subject to stand on the light guide (see paragraph 0119, optical fiber is distributed to facilitate sensing of a predetermined type of perturbation and can be used to direct a subject to stand on it); and 
[…].
	Spillman further discloses analyzing the output of the light detector (see paragraph 0084, energy output of from the sensing fiber can be analyzed in terms of quantitative changes in intensity; and see paragraph 0089-0090, the pattern produced by the output of the photodetector can be sampled over time and the changes of the intensities can be analyzed).
Spillman however does not disclose analyzing the output of the light detector to thereby make an assessment of balance of the subject.
	Marks teaches making an assessment of balance (see paragraph 0062, the mat displays a balance board image that allows user to see movements and balance and make corrections; and see paragraph 0071, the images comprise different colors that represent weight distribution).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the step of making an assessment of balance as taught by Marks to the method as disclosed by Spillman because the addition would have resulted in the predictable result of further analyzing the output of the light detector (Marks: see paragraph 0071).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vey (US 20110249934 A1) which discloses a system with a light source (see paragraph 0020, light emitting means in form of light emitting diode (LED); see Fig. 2 #28); a light guide (see paragraph 0019, light guide in form of optical fibre; see Fig. 1-2); and a light detector (see paragraph 0024, transmit circuit; see Fig.3 #42).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791